 


113 HR 3945 IH: To amend the Internal Revenue Code of 1986 to extend for one year the business research credit.
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 3945 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2014 
Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend for one year the business research credit. 
 
 
1.Extension of research credit
(a)In generalSubparagraph (B) of section 41(h)(1) of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2014.
(b)Conforming amendmentSubparagraph (D) of section 45C(b)(1) of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2014.
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2013. 
 
